EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nick Drysdale (Reg. No.64,840) on 5/9/22.

The application has been amended as follows: 

AMENDMENTS
1.	(Cancelled)	
2.	(Currently amended)	The control system of claim 20, further comprising:
a current sensor configured to sense the current supplied to the electric motor; and
a voltage sensor configured to sense the DC bus voltage supplied to the electric motor.
3.	(Cancelled)	
4.	(Currently amended)	The control system of claim 20, further comprising:
	a rotor sensor configured to sense the rotor speed of a rotor of the electric motor, and
	a torque calculating module configured to calculate the torque output by the electric motor.
5.	(Original)	The control system of claim 4, further comprising:
	a plurality of current sensors to sense a plurality of stator winding currents, respectively; and
	a current converting module configured to calculate a quadrature axis current and a direct axis current based on the plurality of stator winding currents.
6.	(Original)	The control system of claim 5, wherein the torque calculating module is configured to calculate the torque output by the electric motor based on the quadrature axis current and the direct axis current.
7.	(Cancelled)	
8.	(Cancelled)	
9.	(Cancelled)	
10.	(Cancelled)	


11.	(Currently amended)	A method for controlling an electric motor, comprising:
calculating power input to the electric motor based on a direct current (DC) bus voltage and a current supplied to the electric motor;
calculating power output by the electric motor based on a torque of the electric motor and a rotor speed of the electric motor; 
calculating power loss in the electric motor based on the power input and the power output; 
comparing the power loss in the electric motor to one or more predetermined power loss thresholds; 
altering operation of the electric motor in response to the power loss in the electric motor being greater than one or more predetermined power loss thresholds[.];
declaring that the electric motor is healthy when the power loss is less than a first predetermined power loss threshold of the one or more predetermined power loss thresholds;
generating a first warning and scheduling maintenance when the power loss is greater than the first predetermined power loss threshold and less than a second predetermined power loss threshold of the one or more predetermined power loss thresholds; and
	generating a second warning and reducing torque output of the electric motor when the power loss is greater than the second predetermined power loss threshold.
12.	(Previously presented)	The method of claim 11, further comprising: 
	sensing the current and the DC bus voltage supplied to the electric motor.
13.	(Previously presented)	The method of claim 11, further comprising:
	sensing the rotor speed of a rotor of the electric motor; and
	calculating the torque output by the electric motor.
14.	(Original)	The method of claim 13, further comprising calculating a quadrature axis current and a direct axis current based on a plurality of stator winding currents.
15.	(Original)	The method of claim 14, further comprising calculating the torque output by the electric motor based on the quadrature axis current and the direct axis current.
16.	(Cancelled)	
17.	(Cancelled)	
18.	(Cancelled)	
19.	(Cancelled)	


20.	(Original)	A control system for an electric motor, comprising:
a power input calculating module configured to calculate power input to the electric motor based on a bus voltage and current supplied to the electric motor;
a power output calculating module configured to calculate power output by the electric motor based on a speed and a torque output of the electric motor; 
a power loss calculating module configured to calculate power loss in the electric motor based on the power input and the power output; and
a fault module configured to compare the power loss in the electric motor to one or more predetermined power loss thresholds and to selectively alter operation of the electric motor based on the comparison,
wherein when the power loss is less than a first predetermined power loss threshold of the one or more predetermined power loss thresholds, the fault module declares that the electric motor is healthy,
wherein when the power loss is greater than the first predetermined power loss threshold and less than a second predetermined power loss threshold of the one or more predetermined power loss thresholds, the fault module at least one of generates a first warning and schedules maintenance, and
	wherein when the power loss is greater than the second predetermined power loss threshold, the fault module generates a second warning and reduces torque output of the electric motor.


REASONS FOR ALLOWANCE
Claims 2, 4, 5-6, 11-15 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon further consideration and in view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the limitations of claims 2, 4, 5-6, 11-15 and 20.
The related art of record fails to disclose or suggest a control system for an electric motor includes a power input calculating module configured to calculate power input to the electric motor based on a bus voltage and current supplied to the electric motor. A power output calculating module is configured to calculate power output by the electric motor based on a speed and a torque output of the electric motor. A power loss calculating module is configured to calculate power loss in the electric motor based on the power input and the power output. A fault module is configured to compare the power loss in the electric motor to one or more predetermined power loss thresholds and to selectively alter operation of the electric motor based on the comparison. When the power loss is less than a first predetermined power loss threshold of the one or more predetermined power loss thresholds, the fault module declares that the electric motor is healthy. When the power loss is greater than the first predetermined power loss threshold and less than a second predetermined power loss threshold of the one or more predetermined power loss thresholds, the fault module at least one of generates a first warning and schedules maintenance. When the power loss is greater than the second predetermined power loss threshold, the fault module generates a second warning and reduces torque output of the electric motor. The method generates a motor fault and performs one or more fault mitigation actions. In some examples, the fault mitigation actions may include limiting total torque output of the electric motor above a predetermined torque output or reducing the torque output of the electric motor by a percentage or another function. Accordingly, the related arts would not disclose or suggest all the features of independent claim 1. Moreover, the related arts indicate that this particular control system is novel and has not been published or patented by other entities. This, along with the rest of the claimed limitations, is not shown by the related art. 
Considering independent claims 11 and 20, the best reference found, Mao (US 2014/0236501) teaches a method of detecting a short in a stator winding of an electric propulsion motor of a vehicle is also provided. The method includes providing a control module having an algorithm operable thereon capable of performing the following steps. The control module is operable to calculate an actual input power of the electric motor by multiplying a sensed voltage of the electric motor by a sensed current of the electric motor. An output power of the electric motor is calculated by multiplying a sensed output torque of the electric motor by a sensed rotational speed of the electric motor. An efficiency of the electric motor is calculated based on the sensed output torque of the electric motor, the sensed rotational speed of the electric motor, a sensed temperature of the electric motor, and the sensed voltage of the electric motor. An expected input power of the electric motor is calculated by dividing the calculated output power of the electric motor by the calculated efficiency of the electric motor. A power difference between the actual input power and the expected input power recursively calculated over at least one period of an electrical cycle of the electric motor. The power difference is recursively calculated to determine a variance in the power difference during the at least one period of the electrical cycle. The variance in the power difference is compared to a threshold value. The control module may signal a possible electrical short in the stator winding of the electric motor when the variance in the power difference is less than the threshold value.
Mao doesn’t explicitly teach the combinations of independent claims 11 and 20 and the limitations are neither inherent nor obvious. As a result, these are allowable. 



Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        5/13/22


/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846